Title: From John Adams to James Warren, 5 October 1776
From: Adams, John
To: Warren, James


     
      
       Oct. 5. 1776
      
     
     Yours of September 19. came duely to Hand. You have raised every fifth Man to march to New York. But to what Purpose, Should you send forth Your Thousands and Tens of Thousands of Men, if they are all to run away from the Enemy when they come in Sight of them? If whole Brigades, Officers and Men are to run away, as Fellows’s and Parsons’s did on the fifteenth of September, throwing away their Arms, Cloaths Knapsacks and other Things that they might be the lighter and run the faster, what avail your Numbers?
     All the Events of this War together have not inflamed my Breast with such a Complication of Passions, as the many late Examples of such dastardly, infamous, rascally Behaviour. It is a serious Affair, Coll Warren, think of it as you will. You have certainly promoted a Multitude of Creatures who are totally un-worthy of the Commissions they hold. The least that your House can do is to appoint a Committee instantly to inquire into the Conduct of your Officers and to discard without favour or affection, all who have dishonoured themselves and their Country.
     Lincoln I hope will do better.
     I am glad you have thought of Cannon, Musquets and Lead, and I hope that Sulphur is not forgotten. But I should have been better pleased if I could have learned more particularly what you have done. Cannon and Arms, are of infinite Importance. They ought not to be neglected a Single Moment, and no Expence should be Spared, to insure them in Sufficient Quantities. Salt is growing here very scarce and dear, and what We shall do for Want of it, I know not. The Cannon Founderies in Maryland Pensilvania and Connecticutt, begin to perform very well. But the great Things must be done by the Massachusetts, if by any body.
     I am very sorry that the General Court, have arisen without choosing a Delegate in my Room. Of What Materials do they think that I am made? However they may do as they please, I will go home. If I were happier at Philadelphia than at home, as some People are, I would Stay here, with as stupid a Patience as they. But I am not. Besides, the melancholly Scenes, which have afflicted my family ever Since I have been here, would have induced Persons who cared more about me than the Reptiles of the Dust, to have relieved me, at least for a Time. But I find if I will do the Drudgery, my family may perish, with their good Will. The Members of both Houses are very happy I find with their Honours and Offices, and Profits, and very willing that I should be Sacrificed to protect them in the Enjoyment of them. If they expect that their Delegates here, should drudge till they are stupid or distracted, and their families Starve in the mean Time, they must look out for Men of fortune, who can afford it, and Men of stronger Bodies and minds too than mine, to bear it.
     The Frolic to Lord Howe you have seen e’er now. It has done no Harm.
    